PER CURIAM
Plaintiff filed a petition for a writ of habeas corpus on April 10,1992, alleging that he had been denied treatment for a serious mental condition. He filed a second petition on April 24, 1992, alleging that he is confined in frigid quarters, causing him to suffer ongoing mental and physical deterioration as a result of which he has become ill on a number of occasions.
Both petitions were dismissed because they did not allege facts sufficient to invoke habeas corpus jurisdiction.
The state concedes the trial court erred in dismissing the April 10 petition. There was no error with respect to the order on the April 24 petition.
Dismissal of April 10, 1992, petition reversed and remanded; otherwise affirmed.